Citation Nr: 1232466	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-38 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left shoulder injury, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for residuals of a right shoulder injury, including post-operative rotator cuff repair with acromioplasty, currently evaluated as 20 percent disabling.  

(The issue of entitlement to an evaluation in excess of 10 percent for status post surgical repair, bony exostosis, right anterior tibial tubercle (right knee) with instability will be addressed in a separate decision.  The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) will be addressed in a third decision.  This is explained in more detail below.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The Veteran served on active duty from October 1972 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an October 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In November 2009, a hearing was held before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) & (c) (West 2002).  At that hearing, testimony was taken on the issues of entitlement to increased ratings for the right and left shoulder disabilities and entitlement to a TDIU.  In February 2011, the undersigned remanded the claims for increase ratings and for a TDIU for additional development adjudicative action.  

In September 2011, a second hearing was held before Judge Toth, the Veterans Law Judge who was designated by the Chairman to conduct that hearing.  Id.  At that hearing, Judge Toth heard testimony on the issue of entitlement to an increased rating for status post surgical repair, bony exostosis, right anterior tibial tubercle (right knee) with instability and entitlement to a TDIU.  Copies of the transcripts of both hearings are of record.  

In Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), the United States Court of Appeals for Veterans Claims (Court) held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  In this case, the Veteran had two hearings with two different Veterans Law Judges in connection with the claim of entitlement to a TDIU.  In June 2012, the Veteran was offered a chance to have a third hearing on this issue in compliance with the holding in Arneson.  That same month, the Veteran, through his representative, informed VA that the Veteran wished to waive his right to a third hearing.  Thus, as mentioned in the title page, that issue will be addressed in a separate decision signed by a panel of the Board.  

The undersigned did not take testimony on the issue involving entitlement to an evaluation in excess of 10 percent for status post surgical repair, bony exostosis, right anterior tibial tubercle (right knee) with instability.  Rather, only Judge Toth has heard testimony on this issue.  Likewise, Judge Toth did not hear testimony on the issues involving higher evaluations for the right and left shoulder disabilities.  As a result, only Judge Toth will address the increased rating claim for the right knee and only the undersigned will address the increased rating claims for the right and left shoulders.  Stated differently, a panel decision is not necessary for these three issues because only one Veterans Law Judge has heard testimony on them.  However, a panel decision is necessary in the claim for entitlement to a TDIU because both the undersigned and Judge Toth heard testimony on this issue.  This is the reason for three, separate decisions in this case.  

With respect to the issues for increased ratings for the Veteran's service-connected shoulders, the Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

In an April 2005 rating decision, the RO reduced the Veteran's disability rating for his service-connected residuals of a left shoulder injury from 20 percent to 10 percent, effective July 1, 2005.  

Thereafter, in a February 2011 Board decision/remand, the issues identified as being on appeal included the propriety of a reduction from a 20 percent rating to a 10 percent rating for residuals of a left shoulder injury, effective July 1, 2005; entitlement to an increased rating for residuals of a left shoulder injury, then evaluated as 10 percent disabling; and entitlement to an increased rating for residuals of a right shoulder injury including post-operative rotator cuff repair with acromioplasty, evaluated as 20 percent disabling.  As discussed in its decision, the Board determined that the reduction of the 20 percent rating to a 10 percent rating for residuals of a left shoulder injury was improper.  The Board thereafter explained that in view of the restoration of the 20 percent rating for residuals of a left shoulder injury, the characterization of the left shoulder issue on appeal had been changed from entitlement to an increased rating for residuals of a left shoulder injury, evaluated as 10 percent disabling, to entitlement to an increased rating for residuals of a left shoulder injury, currently evaluated as 20 percent disabling.  

In the remand section of the February 2011 decision/remand action, the Board instructed the Appeals Management Center (AMC) to schedule the Veteran for a VA examination of his shoulders.  Following the examination, the AMC was to re-adjudicate the issues on appeal, which included the issue of entitlement to an increased rating for residuals of a left shoulder injury, evaluated as 20 percent disabling.

In a March 2011 rating decision, the AMC restored the 20 percent disability rating for the service-connected residuals of a left shoulder injury.  The rating decision also noted the following:  

This decision represents a Board of Veterans' Appeals grant that is considered to be a full and final determination of this issue on appeal.  

Thereafter, in a February 2012 Supplemental Statement of the Case (SSOC), the AMC readjudicated the issue of "entitlement to an increased rating for residuals of a right shoulder injury including post-operative rotator cuff repair with acromioplasty, currently evaluated as 20 percent disabling."  It did not address the issue of entitlement to a rating higher than 20 percent for residuals of a left shoulder injury.  

The Board notes that, on a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In short, the AMC has not complied with the Board's February 2011 remand instructions to readjudicate the appeal of entitlement to an increased rating for residuals of a left shoulder injury, evaluated as 20 percent disabling.  A remand by the Board confers on the Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, an additional remand is required to allow the agency of original jurisdiction (AOJ) to readjudicate the issue as requested in light of all pertinent evidence and issue a SSOC.  38 C.F.R. §§ 19.31, 19.37 (2011).  

Through his written contentions and testimony, the Veteran has related that he experiences pain in his shoulders that limits his range of motion.  In a report of September 2007 VA examination, the examiner noted the Veteran's report of intermittent, painful flare-ups three to four times a week brought about by lifting activities.  The examiner also noted that the Veteran did not experience weakness or loss in range of motion during these flare-ups.  In the report of a September 2008 VA examination, the examiner commented that the Veteran did not experience flare-ups, but had daily chronic pain.  A July 2010 VA primary care note associated with Virtual VA reflects a report from the clinician that the Veteran experienced joint stiffness or pain in his shoulder(s).  The clinician clarified that the symptom was more of an ache than a pain.  

The Veteran was last provided a VA compensation and pension (C&P) examination for his shoulders in April 2011.  The examiner was requested by the Board, in particular, to describe whether pain significantly limited functional ability during flare-ups or when the Veteran's shoulders were used repeatedly, and that any functional loss was to be specifically equated to additional degrees of motion lost beyond that shown clinically.  The examiner did not discuss whether the Veteran experienced any functional loss due to flare-ups.  He did, however, note that the Veteran experienced functional impairment when attempting to use his arms above shoulder level.  

The United States Court of Appeals for Veterans Claims (Court) has stressed that, in evaluating disabilities of the joints, VA has a duty to determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), citing DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  

In light of the remand action above for the AMC to issue the Veteran a SSOC, the Board believes it best to have the Veteran undergo an additional VA examination for his shoulders.  At that time, the examiner can specifically address the Veteran's complaints and whether the Veteran experiences flare-ups, as the Veteran appears to claim in his written contentions and testimony.  If the examiner determines that the Veteran experiences flare-ups, the examiner can make a determination as to whether functional loss due to flare-ups can be equated to additional loss in range of motion beyond what is shown clinically.  If flare-ups are not found to occur, the examiner should provide the reasons and bases for such a finding.  

Finally, it appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Little Rock, Arkansas.  Current treatment records dated from February 2012 should be obtained in light of this remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records (dated since February 2012) from the Little Rock VAMC.  Any available records should be associated with the claims folder.

2.  Schedule the Veteran for a VA examination of his shoulders.  The entire claims folder, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.  

All pertinent pathology associated with the Veteran's shoulders should be annotated in the examination report.  The examiner should elicit information from the Veteran as to the frequency, duration, and severity of associated symptomatology.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity.  

The examiner should undertake range-of-motion studies of the Veteran's shoulders and comment on the degree of disability due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  The point at which pain begins during motion should be noted.  Any functional loss must be equated to additional loss in range of motion beyond what is shown clinically.  

(With regard to the above, the examiner should review the reports of September 2007 and September 2008 VA examinations and the discussions concerning flare-ups of pain.  He or she should identify whether the Veteran does or does not experience flare-ups that result in functional loss.  If flare-ups are not found to occur, the examiner should provide a complete explanation for such a finding.)


If the examiner is unable to provide any of the above-requested information, he or she must provide a detailed explanation and rationale for why such information could not be provided.  

3.  Ensure that the examination report complies with (and answers the questions posed in) this remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.  

4.  Then, readjudicate the issues-entitlement to an increased rating for residuals of a left shoulder injury, currently evaluated as 20 percent disabling; and entitlement to an increased rating for residuals of a right shoulder injury including post-operative rotator cuff repair with acromioplasty, currently evaluated as 20 percent disabling.  If any benefit sought remains denied, the Veteran and his representative should be provided a SSOC and given an appropriate opportunity to respond.  (With respect to the Veteran's service-connected residuals of a left shoulder injury, the re-adjudication must address, at a minimum, all evidence associated with the claims file since the November 2008 Statement of the Case.)  The case should then be returned to the Board for further consideration of these claims.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

